Exhibit 10.7

 

LOGO [g343029aa.jpg]

 

LOGO [g3430291201.jpg]

Change in Control

Policy



--------------------------------------------------------------------------------

Table of Contents

 

1.

  Introduction      3   

1.1

 

Overview

     3   

1.2

 

Purpose of the Policy

     3   

1.3

 

Policy Objectives

     3   

1.4

 

Scope

     3   

2.

  Policy      3   

2.1

 

Policy Statement & Description

     3   

2.2

 

Roles and Responsibilities

     4   

3.

  Appendix      4   

3.1

 

Glossary

     4   

3.2

 

Related Policies & Regulations

     6   

 

PartnerRe

Change in Control Policy

  2

March 2012



--------------------------------------------------------------------------------

1. Introduction

 

1.1 Overview

The PartnerRe Ltd. Change in Control Program (“CIC Program”) protects the salary
and benefits of certain key executives in situations a change in control has
occurred and the key executive has terminated employment within 12 months of
such event.

 

1.2 Purpose of the Policy

The purpose of the CIC Program is to secure the continued services of key
executives of the Company and to ensure their continued dedication to their
duties in the event of, or the threat of a Change in Control.

 

1.3 Policy Objectives

 

– To provide incentives to ensure key executives act in the best interests of
shareholders in the event of a Change in Control: and

 

– To provide protection to key executives who may be asked to defend against
hostile takeovers

 

1.4 Scope

This CIC Program is intended to apply to certain key executives, as approved by
the Compensation and Management Development Committee (“Participants”), and will
be managed and administered by Group Compensation and Benefits.

 

2. Policy

 

2.1 Policy Statement & Description

CIC Award Conditions

Participants are entitled to CIC award provisions under the following
conditions:

 

- CIC, as defined herein, has occurred within the last 12 months.

 

- The Participant is terminated by the Company for reasons other than death,
disability or “Cause” or the Participant terminates with “Good Reason”, as
defined herein, during the CIC Transition Period.

 

PartnerRe

Change in Control Policy

  3

March 2012



--------------------------------------------------------------------------------

CIC Award Provisions by Tier Level

The CIC award provisions for each Participant are defined by the tier level of
the Participant.

 

    

Tier 1

  

Tier 2

  

Tier 3

Award Provisions

   Group Chief Executive Officer    Executive Committee Member    Other

Base Salary

   3 times annual    2 times annual    1 time annual

Cash Annual Incentive (1)

   3 times    2 times    1 time

Prorata Target Cash Annual Incentive (2)

   1    1    0

Health and Welfare

   3 years    2 years   

Other Benefits

   As per individual contracts

 

(1) The greater of the average annual incentive paid in each of the 3 years
prior to the Change in Control or the target annual incentive for current role;

(2) Prorated for year of termination

 

2.2 Roles and Responsibilities

The Compensation and Management Development Committee approves this Policy. The
Change in Control Policy will be managed and administered by Group Compensation
and Benefits.

 

3. Appendix

 

3.1 Glossary

 

Terms

  

Definitions

Change in Control or CIC

   (i) when any “person” within the meaning of Section 14(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”), other than the PartnerRe Ltd. (the
“Company”), a subsidiary or any employee benefit plan(s) sponsored by the

 

PartnerRe

Change in Control Policy

  4

March 2012



--------------------------------------------------------------------------------

Terms

  

Definitions

  

Company or any subsidiary, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of fifty percent
(50%) or more of the then outstanding Common Shares; or

 

(ii) at any time during a period of 12 consecutive months, when individuals who
constitute the Board on the effective date of this Policy, cease for any reason
to constitute at least a majority thereof, provided that any person becoming a
director subsequent to the effective date of this definition, whose election, or
nomination for election by the Company’s shareholders, was on the recommendation
or with the approval of at least two-thirds of the directors comprising the
Board on the effective date of this definition (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) shall be, for
purposes of this clause (ii), considered as though such person were a member of
the Board on the effective date of this definition;

 

(iii) all or substantially all of the assets of the Company are sold, liquidated
or distributed (in one or a series of related transactions); or

 

(iv) there occurs a reorganization, merger, consolidation or other corporate
transaction involving the Company (a “Transaction”), other than with a
wholly-owned subsidiary and other than a merger or consolidation, that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such Transaction.

Cause

   The Company shall have “Cause” to terminate the Participant’s employment
hereunder upon (A) the engaging by the Participant in serious negligence or
willful misconduct which is demonstrably injurious to its subsidiaries; (B)
willful and intentional failure to comply in all

 

PartnerRe

Change in Control Policy

  5

March 2012



--------------------------------------------------------------------------------

Terms

  

Definitions

   material respects with the direction of the Board after written notice and
the opportunity to correct, or (C) the conviction, a plea of guilty or a plea of
no contest of the Participant for a serious criminal act. For purposes of this
paragraph, no act, or failure to act, on the Participant’s part shall be
considered “willful” unless done, or omitted to be done, by him not in good
faith and without reasonable belief that his action or omission was in the best
interest of the Company.

Good Reason

   Good Reason” shall mean (A) a failure by the Company to comply with any
material provision of the Participant’s Employment Agreement, (B) the assignment
to the Participant by the Company of duties inconsistent in a material adverse
respect with the Participant’s position, authority, duties or responsibilities
with the Company, as applicable, including, but not limited to, any reduction
whatsoever in such position, authority, duties, responsibilities or status, or a
change in the Participant’s titles as then in effect, (C) without the
Participant’s prior written consent, any reduction in Base Salary and annual
benefits, (D) change in the condition of employment.

CIC Transition Period

  

The period following the Change in Control during which CIC award provisions may
be claimed by a Participant under specific conditions as outlined herein.

 

The CIC Transition Period for all Participants is 12 months following the date
of the CIC.

 

3.2 Related Policies & Regulations

The Change in Control sections of the Equity Plan documents.

 

PartnerRe

Change in Control Policy

  6

March 2012